WHITING, J.
I am unable to concur in the conchtsion reached by my colleague in his most able opinion, as I see no reason to change my views as expressed in the former opinion of this court. By reference to such opinion, it will be seen that there is no difference of views regarding the right of the Legislature to enact laws taxing inheritances, nor, the right to- classify those receiving transmission of property both upon basis of kinship with deceased and- upon the value of the property transmitted; neither is there any conflict upon the proposition that mere inequalities arising from the workings of the law do not render same void. As noted in such former opinion, there are several states that have enacted laws like the one at bar and the-ir courts have sustained such laws. There are other states that have enacted laws such as were held -in such former opinion would be val-id under our Constitution and their courts have sustained -the same. My colleague has quoted from the courts of all these states in support of the classification adopted by our Legislature. With such decisions I take no issue so far as they go only to the sustaining of the classification and giving the grounds upon which such classification are held constitutional. It is only when it comes to fixing the rates of taxation for the several classes, classified as to value of property transmitted, that in my opinion the reasoning of some of the courts is unsound, and upon this feature '-of -the law I feel justified in *161expressing my views more fully than before, fearing that one of the grounds for my conclusions heretofore expressed may not have been fully understood.
Regardless of other questions discussed in the former opinion of this court, we would call attention again to the question asked therein: “Must our statute in its application result in inequalitites not consistent with any reason or theory upon which progression is allowable?” It would seem to me that the following propositions are too axiomatic to admit of dispute: While inequalities-incident to proper classification do not render a tax law unconstitutional on the ground of lack of uniformity, yet all inequalities resulting from features of the law not consistent with the grounds for such classification render the law unconstitutional. When a classification is made for purposes of taxation, the reasons which render such classification constitutional cannot be disregarded when it comes to fixing the bases and rates of taxation among the several classes. It seems to be the universal view of all courts upholding classification based on value of property transmitted that it finds its justification from one or both of two reasons: (i) That the person receiving the larger sum is better able to- pay the tax; (2) that, inasmuch as large aggregations of wealth are against public policy, the privilege of receiving the larger estates is much greater in proportion to the value thereof than the privilege of receiving the smaller estate, and therefore the transmission of a large estate should be -taxed more in proportion than the transmission of a smaller estate. The respondent concedes that these are the bases upon which classification is justified. But the respondent contends (and, if we read aright the views of the majority of -the court, my colleagues concur therein) that, when once there has been a classification constitutional in nature, then, in fixing the rate of taxation within a class and the basis for same, no regard need be paid to the rate and basis within any other class. With this -contention we cannot agree, and herein lies the reason for our different conclusions. If respondent is correct, although the classification is based upon the theory that the recipient *162of the larger estate is able to pay a greater tax rate, or else upon the theory that the transmission of the large estate is more against public policy, or upon both, yet it would, be perfectly constitutional, after having made a proper classification, to disregard the grounds for such classification, and to have taxed the transmission of the smaller estate at a greater rate than the transmission of the larger or even to vary the rates making the rate first greater and then smaller, and then greater and smaller again as between the several classes. To illustrate again, if respondent’s contention is right, though it is conceded that a classification based upon difference in kinship is constitutional for the reason that the instincts of natural justice teach us that to receive from one distantly or not at all related is a greater privilege than to receive from one nearer related, yet, after making a classification founded on degrees of kinship, the Legislature could disregard the grounds therefor and tax transmissions to near relatives at a greater rate than to strangers. It will not do to answer such propositions by saying that the Legislature would never attempt it. The question is what are we holding that it would be constitutional, for them to do’. It.is constitutional 'on grounds of public policy for public carriers to classify as between whites and blacks- and provide separate carriages for each, but, though such classification is lawful, any attempt to provide better accommodations for one than the other would be unlawful because not founded upon the reason upon which such classification is allowed. To illustrate further: It might be lawful for a public carrier to provide a separate carriage for persons afflicted- with a contagious disease and refuse admission thereto to all other persons; but, while a public carrier may provide a separate carriage for those who smoke, it could not exclude nonsmokers therefrom. The act of the carrier in each case would ■have to conform to the reasons upon which the classification was based.
Let us apply similar reasoning to the law before us and consider the grounds lying at -the foundation of the classification f-oun.d in such law. Let us suppose that .this law provided also for the taxation of successive transmissions received by one per*163son at different times and from different sources, so that a person receiving $10,000 today from A.’s estate and $10,000 next year from B.’s estate would be placed in the same class 'and such transmissions taxed according to the same rule as one who received in one lump sum $20,000 from C.’s estate. A law that would provide that upon the receipt of more than one transmission the rates and bases for taxation should be the same as if all were received at once certainly would be constitutional so far as that feature was concerned. In the case of the man receiving two $10,000 transmissions, would it be considered constitutional to impose upon him upon receipt of the second $10,000 not only the increased tax on the second $10,000, but also compel him to pay an additional tax on the transmission received a year before? It seems to me not. It is the transmission and receipt of the second $10,000 that renders the party more able to pay the increased rate. It is the transmission and receipt of the second $10,000 that is more against public policy, and there exists no reason or grounds upon -w^ich classification can be based that is consistent with the requirement of a payment of an additional tax on the first $10,000 because of the receipt of the second $10,000, but both of the grounds upon which such classification is based fully justify an increased rate upon the second $10,000. Yet there are absolutely no grounds for distinction between the supposed case and law and the receipt by a man under our law of $20,000. It is the receipt of the second $10,000 that justifies under the grounds which lie as the bases of -the classification the imposition of the higher rate, and there is absolutely no reason consistent with the grounds or bases of classification that justifies the increase of the rate upon the first $10,000 simply because of the receipt of the additional sums. To me it seems clear that the Legislature has made a constitutional classification and then rendered the law unconstitutional- by making an unconstitutional distinction in fixing the bases of taxation as between the different classes, the same as an unconstitutional distinction allowed a public -carrier as between different races might render a law unconstitutional which contained a perfectly constitutional classification of such races; the classification being based *164upon a ground which did not justify the distinction attempted to be made between the classes.
It is complained that the illustrations given in the former opinion of this court are extreme illustrations. This is certainly begging the issue. These illustrations show clearly to what the principle contended for by respondent might lead, not only when applied to inheritance taxes, but when applied to the innumerable other matters concerning which classifications may be legally made. We should not depart from the principle that, when classification is made for a certain purpose, the grounds which rendered the classification legal must not be disregarded in effecting the purpose of the law.